Exhibit 10.35

 

LOGO [g254270interactive_logo.jpg]   32 Crosby Drive   Bedford, MA 01730  

 

Tel: +1 781 687 8800

  Fax: +1 781 687 8005  

 

www.interactivedata.com

Privileged and Confidential

March 26, 2010

Jeffrey Banker

55 William Street

Needham, MA 02494

 

Re: Special Retention and Protection Program

Dear Jeffrey:

As you know, the Board of Directors of Interactive Data Corporation (the
“Company”) has been conducting a review of strategic alternatives for the
Company. Although this review may result in one of a number of possible outcomes
(including maintaining the status quo), one such alternative could involve a
sale of the Company whereby control of the Company changes hands. We believe
that any successful sale will require you and certain other key employees to
assume additional responsibilities through the sale process and for a period of
time after the sale, and therefore we are offering an attractive stay bonus,
sales incentive, and enhanced severance protection, as follows:

 

1. Stay Bonus. You will be entitled to a cash stay bonus (the “Stay Bonus”)
equal to 175% of your Base Salary (the “Stay Bonus Percentage”). Payment of your
Stay Bonus will be made in two installments – one-third will be paid as soon as
practicable, and in any event within 30 days, after the date of a Change of
Control, and the remaining two-thirds will be paid on the date that is four
months following the date of the Change of Control. No payment of the Stay Bonus
will be made unless you remain employed by the Company through the date the Stay
Bonus is to be paid.

 

2. Sales Incentive. For each $0.01 that the Change of Control Price exceeds
$30.00, a sales incentive of 0.2 percentage points of base salary will be added
to the Stay Bonus. By way of illustration, if the Change of Control Price is
$35.00, the Stay Bonus Percentage will be increased by 100 percentage points
(0.2* ((35.00 - 30.00) / .01)). If, prior to a Change of Control, there is a
stock split, stock dividend, or similar event that affects the outstanding
shares of common stock of the Company, the Company shall make such adjustment to
the foregoing formula as it determines appropriate to reflect such event.

 

3. Enhanced Severance Protection. The following enhancements shall be made to
your severance entitlements under the Company’s Severance Plan for U.S.
Employees, as amended and restated as of March 1, 2010, and as attached hereto
as Exhibit A (the “Severance Plan”), in the event that your employment with the
Company is terminated by the Company other than for Cause during the Change of
Control Period:

 

  a. Your aggregate Severance Pay under the Severance Plan shall equal the sum
of 78 Weeks of Salary, plus an amount equal to your Target Bonus Amount;

 

  b. The Severance Period under the Severance Plan shall be based on 78 Weeks of
Salary;

 

  c. The Stay Bonus, to the extent not already paid, shall be paid at the same
time as your Severance Pay;

 

  d. A termination by you for Good Reason during the Change of Control Period
shall be treated as a termination by the Company without Cause under the
Severance Plan;

 

  e. The Waiver and Release required by the Severance Plan in order to receive
severance payments and benefits shall be in the form attached as Exhibit B; and

 

  f.

Any determination made by the Company or the Administrator under the Severance
Plan as to the character of any termination of your employment (e.g., whether
such termination was with or without Cause or Good Reason) shall not be afforded
any special deference in the event such determination becomes the subject of a
dispute.



--------------------------------------------------------------------------------

LOGO [g254270interactive_logo.jpg]

 

 

4. Expiration Date. If either (i) a definitive agreement which, if consummated,
would result in a Change of Control, has not been entered into by the Company
prior to January 1, 2011, or (ii) a Change of Control has not occurred prior to
January 1, 2012, then this Letter Agreement shall expire and be null and void.
The Company is under no obligation to cause a Change of Control to occur prior
to such expiration, and may in its sole discretion delay the closing of any
Change of Control transaction, terminate any agreement to consummate any Change
of Control transaction, and/or permanently suspend any efforts to sell the
Company.

 

5. Entire Agreement. This Letter Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties to this Letter Agreement.

 

6. Confidentiality. You agree to maintain at all times the confidentiality of,
and refrain from disclosing, making public, or discussing in any way (i) the
existence, or terms and conditions, of this Letter Agreement (except that you
may discuss this Letter Agreement with your immediate family members and
professional financial and tax advisors, provided they have been informed of its
confidential nature), and (ii) any other confidential information relating to
the Company and its affiliates. In addition to any other remedies the Company
may have, a breach of this paragraph 6 by you (which will be deemed to include
disclosure of the existence or terms or conditions of this Letter Agreement by
your immediate family members or your professional financial and tax advisors)
prior to the date of a Change of Control will automatically result in the
forfeiture of all entitlements under this Letter Agreement.

 

7. Definitions. Capitalized terms not otherwise defined above or in this
paragraph 7 shall have the meaning set forth in the Severance Plan.

 

  a. “Change of Control Price” means (i) the price paid in a Change of Control
for each share of common stock of the Company, plus (ii) the amount per share of
any cash dividends or other cash distributions declared by the Company after the
date hereof and prior to the Change of Control, other than normal recurring cash
dividends in amounts not materially greater than currently paid. If any portion
of such price is paid in the form of securities, the value of such securities,
for purposes of calculating the Change of Control Price, will be determined by
the average of the last sales prices for such securities on the five trading
days ending five trading days prior to the Change of Control. If such securities
do not have an existing public trading market, the value of such securities
shall be the fair market value, as determined by the Company, on the day prior
to the Change of Control.

 

  b. “Good Reason” means any of the following events or conditions occurring
without your express written consent, provided that you shall have given notice
of such event or condition within a period not to exceed ninety (90) days of the
initial existence of such event or condition and the Company shall not have
remedied such event or condition within thirty (30) days after receipt of such
notice: (i) a materially adverse alteration in the nature or status of your
responsibilities or the conditions of employment, provided that neither (x) a
change in your reporting relationships, or an adjustment in the nature of a your
duties and responsibilities that in either case continues to allow you to have
the same authority with respect to the Company’s functional area, employees or
products and services that you had immediately prior to such change or
adjustment, nor (y) a change in, or elimination of, duties or responsibilities
caused by reason of the Company ceasing to be publicly traded, shall constitute
Good Reason; (ii) a material reduction in your Base Salary or Target Bonus
Amount; (iii) a change of fifty (50) miles or more in your principal place of
employment, except for required travel on business to an extent substantially
consistent with your business travel obligations.

 

8.

Tax Matters. You should consult your own tax advisor as to the tax consequences
of any payments made to you pursuant to this Letter Agreement, and the Company
is not making any representations to you as to any



--------------------------------------------------------------------------------

LOGO [g254270interactive_logo.jpg]

 

  particular tax treatment. All payments provided pursuant to this Letter
Agreement are subject to reduction for applicable withholding and payroll taxes.
To minimize the potential impact to you of the 20% excise tax on “golden
parachutes” imposed under Section 4999 of the Code (which could apply if your
payments under this Letter Agreement and the Severance Plan, when added to
certain other entitlements you may have in connection with a Change of Control,
exceed a certain threshold amount), payments under this Letter Agreement shall
be reduced to the extent necessary to avoid the imposition of the Section 4999
excise tax on any portion of any such payment, but only if, by reason of such
reduction, you will retain more of the payments on an after-tax basis
(considering federal income, social security and Medicare taxes, and state and
local income taxes) than you would retain on an after-tax basis (including the
Section 4999 excise tax) without any such reduction. Any such reduction
described in the foregoing sentence shall be applied to your next payment that
is due pursuant to this Letter Agreement.

 

9. No Right to Continued Employment. This Letter Agreement does not affect your
status as an at-will employee and therefore your employment remains subject to
termination at any time.

 

10. Assignment. The Company may, prior to a Change of Control, assign this
Letter Agreement and its rights and obligations hereunder to any of its
affiliates, and upon a Change of Control, either the Company or any such
affiliate may assign this Letter Agreement and its rights and obligations
hereunder to an acquirer. You may not assign any of your rights or obligations
under this Letter Agreement.

 

11. Governing Law. This Letter Agreement shall be governed by the laws of the
State of Massachusetts applicable to contracts entered into and performed
entirely within the Massachusetts without regard to the principles of conflicts
of laws.

Please indicate your agreement to and acceptance of this Letter Agreement by
signing the enclosed copy and returning it in the envelope provided, postmarked
no later than April 9, 2010, to Peter Castrichini, Director, Compensation,
Benefits & HRIS, Interactive Data Corporation, 32 Crosby Drive, Bedford MA
01730.

I would like to take this opportunity to thank you for all your hard work and
the contributions you have made, and look forward to our continued success with
the Company.

Sincerely,

 

INTERACTIVE DATA CORPORATION By:  

 

  Raymond L. D’Arcy   President and Chief Executive Officer Agreed to and
Accepted by:

 

Jeffrey Banker

 

Date